USCA4 Appeal: 21-7132      Doc: 12         Filed: 01/25/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7132


        LAZARO QUINONES-CEDENO,

                             Plaintiff - Appellant,

                     v.

        MS. JENNIFER RESH, Nurse; MS. K. BANKSON, Nurse; PAUL ADAMS,
        Warden,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00050-GMG)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Lazaro Quinones-Cedeno, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7132         Doc: 12      Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Lazaro Quinones-Cedeno appeals the district court’s order denying relief on his

        complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

        Narcotics, 403 U.S. 388 (1971). The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

        denied and advised Quinones-Cedeno that failure to file timely, specific objections to this

        recommendation could waive appellate review of a district court order based upon the

        recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Quinones-Cedeno has waived appellate

        review by failing to file objections to the magistrate judge’s recommendation after

        receiving proper notice. Accordingly, we affirm the judgment of the district court.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2